El Juez PresideNte Senos del Toro,
emitió la opinión del tribunal.
La parte apelada solicita en estos dos casos la desestima-ción de los recursos interpuestos por frívolos.
En ambos las demandas se basaron en pagarés que se insertaron en las mismas y de los cuales aparecía claramente que todos los demandados se habían obligado solidariamente al pago de la deuda.
Uno de los demandados, Julio Perales, contestó en el primer caso que no obstante lo consignado en los pagarés lo cierto era que se trataba de una deuda contraída por “A. Pérez & Hermanos,” de Humacao, y que tanto él como el demandado Angel López habían servido simplemente de fiadores, habiendo el banco demandante voluntariamente de-jado de cobrar la deuda al verdadero deudor por conside-raciones que quiso guardarle para dirigir luego su acción contra los fiadores. Otra contestación semejante formuló el dicho demandado Perales en el segundo caso.
Señaladas las vistas para el 8 de febrero de 1928, sólo compareció el demandante, que practicó su prueba, dictando la corte inmediatamente sus sentencias concediendo lo pedido en las demandas, esto es, el pago de las cantidades especi-ficadas en los pag'arés.
El 2 de marzo último Perales apeló de las sentencias para ante este tribunal y el 5 de abril siguiente la parte apelada archivó sus mociones de 'desestimación. El apelante no ha presentado oposición por escrito ni compareció al acto de la vista de las mociones.
Los hechos que dejamos expuestos constan de las mo-ciones, de las certificaciones acompañadas y de los autos de esta corte, y basta examinarlos ligeramente para concluir *185•que asiste la razón a la parte apelada. Los recursos se inter-pusieron meramente para dilatar el cumplimiento de la sen-tencia. Los documentos insertos en la demanda son claros y terminantes. Hablan por sí mismos y de ellos surge la responsabilidad solidaria de todos los que los firmaron. Los ■demandados admitieron su autenticidad y no comparecieron el día del juicio a probar las defensas que alegaron.
Resulta, pues, que se trata de apelaciones enteramente frívolas. Probada tal circunstancia, no es necesario esperar que transcurran los 90 días a que se refiere la sección 59 del Reglamento de esta corte, 17 D.P.R. LXXIV, para desestimar como deben desestimarse dichas apelaciones.